Exhibit 10.1

CONSENT AGREEMENT

This CONSENT AGREEMENT (this “Consent”) refers to that certain Asset Purchase
Agreement (the “Purchase Agreement”), dated as of March 29, 2017, by and among
LSI Corporation, a Delaware corporation (“LSI”), Extreme Networks, Inc., a
Delaware corporation (“Extreme”), and solely for purposes of Section 9.2
thereof, Broadcom Corporation, a California corporation (“Broadcom”). This
Consent is made and entered into as of October 3, 2017, by and among LSI,
Extreme and Broadcom (collectively, the “Parties”). Capitalized terms used but
not otherwise defined herein shall have the meaning ascribed to them in the
Purchase Agreement.

The Parties, intending to be legally bound, hereby agree that, pursuant to the
terms and subject to the conditions set forth in this Consent:

 

  1. The Purchase Agreement is hereby terminated, effective upon the execution
of the separate asset purchase agreement (the “Separate Sale Agreement”),
between Extreme and Brocade Communications Systems, Inc., a Delaware corporation
(“Brocade”), for the sale of the Business to Extreme.

 

  2. Each of the Parties hereby irrevocably releases, waives and forever
discharges any and all obligations under the Purchase Agreement (the “Release”),
which Release shall be effective upon the execution of the Separate Sale
Agreement.

 

  3. Broadcom hereby irrevocably consents to the execution by Brocade of the
Separate Sale Agreement.

 

  4. In consideration of the forgoing, Extreme shall pay or cause to be paid to
Broadcom an amount in cash equal to $25,000,000 (the “Consent Payment”), which
Consent Payment shall be contingent upon, and paid upon, the closing of the
transaction(s) contemplated by the Separate Sale Agreement

[Signature Page Follows]



--------------------------------------------------------------------------------

The Parties are signing this Consent on the date stated in the introductory
clause.

 

LSI CORPORATION By:   /s/ Thomas H. Krause, Jr. Name:   Thomas H. Krause, Jr.
Title:   President EXTREME NETWORKS, INC. By:   /s/ Katy Motiey Name:   Katy
Motiey Title:   Executive Vice President, Chief Administrative Officer – HR,
General Counsel and Corporate Secretary BROADCOM CORPORATION By:   /s/ Thomas H.
Krause, Jr. Name:   Thomas H. Krause, Jr. Title:   Chief Financial Officer